                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                ***
                 7    TYRRELL JONES EILAND,                              Case No. 2:20-CV-2011 JCM (VCF)
                 8                                       Plaintiff(s),                   ORDER
                 9           v.
               10     JASON R. FOHS, et al.,
               11                                      Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Cam Ferenbach’s report and
               14     recommendation (“R&R”) that the court dismiss this case for pro se plaintiff Tyrell Jones
               15     Eiland’s failure to file an amended complaint. (ECF No. 6).
               16            No objections were filed to the R&R. Thus, the court is not obligated to conduct a de
               17     novo review of the R&R. 28 U.S.C. § 636(b)(1) (requiring courts to “make a de novo
               18     determination of those portions of the report or specified proposed findings to which
               19     objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
               20     banc) (“[T]he district judge must review the magistrate judge’s findings and
               21     recommendations de novo if objection is made, but not otherwise.” (emphasis in original)).
               22     Nevertheless, Jones was warned that failure to file an amended complaint could result in his
               23     case being dismissed with prejudice. (ECF No. 4 at 6).
               24            Accordingly,
               25            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Ferenbach’s
               26     R&R (ECF No. 6) be, and the same hereby is, ACCEPTED. This case is DISMISSED with
               27     prejudice.
               28

James C. Mahan
U.S. District Judge
                1     The clerk shall enter judgment accordingly.
                2     DATED May 7, 2021.
                3                                        __________________________________________
                                                         UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                        -2-
